 
 
I 
108th CONGRESS 2d Session 
H. R. 4869 
IN THE HOUSE OF REPRESENTATIVES 
 
July 20, 2004 
Mr. Gilchrest introduced the following bill; which was referred to the Committee on Resources 
 
A BILL 
To amend the Marine Mammal Protection Act of 1972 to authorize appropriations for the John H. Prescott Marine Mammal Rescue Assistance Grant Program, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Prescott Marine Mammal Stranding Program Amendments of 2004. 
2.Authorizations of appropriations for John H. Prescott Marine Mammal Rescue Assistance Grant Program 
(a)Grant programSection 408(h) of the Marine Mammal Protection Act of 1972 (16 U.S.C. 1421f–1(h)) is amended by striking fiscal years 2001 through 2003 and inserting fiscal years 2005 through 2010. 
(b)Marine Mammal Unusual Mortality Event FundSection 409(3) of such Act (16 U.S.C. 1421g(3)) is amended by striking $500,000 for fiscal year 1993 and inserting $125,000 for each of fiscal years 2005 through 2010. 
(c)Administrative costs and expensesSection 408 of such Act (16 U.S.C. 1421f–1) is amended— 
(1)by adding at the end of subsection (a)(1) the following: All funds available to implement this section shall be distributed to eligible stranding network participants for the purposes set forth in this paragraph, except as provided in subsection (f).; and 
(2)by amending subsection (f) to read as follows: 
 
(f)Administrative costs and expensesOf the amounts available each fiscal year to carry out this section, the Secretary may expend not more than 6 percent or $80,000, whichever is greater, to pay the administrative costs and administrative expenses to implement the grant program under subsection (a). Any such funds retained by the Secretary for a fiscal year for such costs and expenses that are not used for such costs and expenses before the end of the fiscal year shall be provided as grants under subsection (a).. 
(d)ContributionsSection 408 of such Act (16 U.S.C. 1421f–1) is further amended by adding at the end the following: 
 
(i)ContributionsFor purposes of carrying out this section, the Secretary may solicit, accept, receive, hold, administer, and use gifts, devises, and bequests.. 
 
